DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1, 2, 4, 7-9 and 11-14 are allowed.

Foreign priority
3.	The Examiner acknowledging Applicant’s claim to foreign priority and indicating that “‘All’’ of the certified copies of the foreign priority documents have been received, and acknowledging that the drawings filed concurrently with the application on November 5, 2018 have been accepted.
REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 4, 7-9 and 11-14 are allowable because the prior art made of record (Li et al (US 20170208139 A1) hereinafter as Li in view of Ghare et al (10,599,478 B1) and also in view of Desai et al (US 20060173804 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended.
Specifically, the prior art Li teaches a method for managing semantic information, the method comprising: 
storing sematic data in a first attribute of plural machine-to-machine (M2M) resources ([0010], [0061], “Each resource supports a set of "attributes" that store information about the resource (sematic data).  Applicants disclose herein systems and methods to publish information about M2M/IoT resources/services so as to make them visible to systems such as Web applications” see also [0130], [0146]); and 
performing update with respect to the semantic data stored in the first attribute, depending on a type of an attribute included in a received request ([0019], “The request may specify a query with particular parameters defining characteristics of a service (a type of an attribute included in a received request).  For example, the request may specify parameters defining a service that provides temperature readings between the hours of 6 PM and 6 AM at a , wherein
 in response to the type of the attribute included in the received request being determined to correspond to the first attribute, the method include performing an entire update of all of the semantic data stored in the first attribute ([0019], “The request may specify a query with particular parameters (attribute) defining characteristics of a service (type of the attribute).  For example, the request may specify parameters defining a service that provides temperature readings between the hours of 6 PM and 6 AM at a particular warehouse facility.  The SRI 914 queries the WSDL-G files stored thereon to identify particular WSDL-G files relating to groups of services responsive to the query parameters (query attribute).  The responsive WSDL-G files are communicated to the consumer system 916.” [0129], “semantics information is added (updating the semantic data) to the attributes to help consumers in correctly understanding the meanings of values in those attributes.” [0213], “The request comprises information about the change in status and signals that a change should be made to update one or more attributes (updating the semantic data or all) of the <WSDL-I> resource”, see also Fig 12, [0126]-[0128], “Applicants propose adding new attributes to the existing WSDL template so that the WSDL-I describes not only how to access a service, but also describes context or social information, such as, for example, when a service is available, where the service provider is located, and the cost to use the service.  Each of these is a non-negligible factor that has the potential to affect the successful service provisioning in an M2M scenario.”), and
 in response to the type of the attribute included in the received request being determined to correspond to a second attribute of the plural M2M resources, the second attribute corresponding to searching the semantic data stored in the first attribute, the method include performing a partial update of a part of the semantic data stored in the first attribute ([0019], “The request may specify a query with particular parameters (attribute) defining characteristics of a service (type of the attribute).  For example, the request may specify parameters defining a service that provides temperature readings between the hours of 6 PM and 6 AM at a particular warehouse facility.  The SRI 914 queries the WSDL-G files stored thereon to identify particular WSDL-G files relating to groups of services responsive to the query parameters (query attribute).  The responsive WSDL-G files are communicated to the consumer system 916.” [0129], “semantics information is added (updating a part of the semantic data) to the attributes to help consumers in correctly understanding the meanings of values in those attributes.” [0213], “The request comprises information about the change in status and signals that a change should be made to update one or more attributes (updating a part of the semantic data or all) of the <WSDL-I> resource”, see also Fig 12, [0126]-[0128], “Applicants propose adding new attributes to the existing WSDL template so that the WSDL-I describes not only how to access a service, but also describes context or social information, such as, for example, when a service is available, where the service provider is located, and the cost to use the service.  Each of these is a non-negligible factor that has the potential to affect the successful service provisioning in an M2M scenario.”),
Li, Ghare and Desai all fail to teach wherein the first attribute and the second attribute are the type of the attribute and a different types of the attribute from each other, and wherein, for the performing the update, the method further comprises, when both the first attribute and the second attribute are included in the received request, returning an error message.

5.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

6.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.



8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169